PER CURIAM.
Defendant appeals from an order summarily denying his motion for postconviction relief. We reverse and remand for an evidentiary hearing, as the record does not conclusively refute defendant’s claim that when he entered his plea, he was not fully informed of how much time he would he required to serve. See Rensoli v. State, 718 So.2d 1278 (Fla. 3d DCA 1998) (holding that where record does not conclusively refute the sworn claim of affirmative misadviee by counsel, remand for eviden-tiary hearing required.).
REVERSED AND REMANDED.